Citation Nr: 0922893	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  00-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder (claimed as bronchitis, chronic 
obstructive pulmonary disease (COPD), and lung cancer).

2.  Entitlement to service connection for a respiratory 
disorder


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified before the Board in hearings that were held at the 
RO in February 2004 and March 2009.  The claims have been 
remanded for additional development several times, most 
recently in May 2008.

In March 2009 testimony before the Board, the Veteran sought 
to reopen his previously denied claim of entitlement to 
service connection for a cardiovascular disorder.  The Board 
refers that claim to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a 
respiratory disorder (bronchitis and COPD) in a July 1987 
rating decision.  The Veteran was notified of the decision 
and of his right to appeal, but he did not perfect an appeal 
of that decision.

2.  The evidence added to the record since the last final 
decision in July 1987 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The Veteran's recurrent acute bronchitis first manifested 
during his active service.

4.  The Veteran's COPD and lung cancer first manifested many 
years after his separation from service and are not related 
to his service or to any aspect thereof, including his 
service-connected sinusitis and rhinitis disabilities.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision that denied the claim for 
service connection for a respiratory disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a respiratory disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for service connection for recurrent acute 
bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

4.  COPD and lung cancer were not incurred in or aggravated 
by the Veteran's active service, and are not proximately due 
to or the result of, or aggravated by, his service-connected 
sinusitis and rhinitis disabilities.  38 U.S.C.A. §§ 1110, 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
September 2002, prior to the initial AOJ decision in November 
2002.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in April 2006.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for COPD 
and lung cancer.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that a determination 
as to whether the requirements outlined in Kent is moot, as 
the Board is reopening the claim.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
treatment records are in the record.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Veteran was afforded a VA examination in conjunction with his 
claims in June 2005. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

Service connection for a respiratory disability was 
previously denied in a July 1987 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the July 1987 decision became 
final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection for a 
respiratory disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in August 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that while the Veteran had been 
diagnosed with and treated for recurrent acute bronchitis and 
COPD since his separation from service, there was no evidence 
demonstrating that either respiratory disability was related 
to his active service and the claim was denied.

Newly received evidence includes treatment records dated from 
July 1987 to March 2009 that include records demonstrating 
that the Veteran was diagnosed with and treated for lung 
cancer.  Although the treatment records do not relate his 
lung cancer, or any other respiratory disability to his 
active service, the new diagnosis of lung cancer is 
sufficient to reopen the claim, as it was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a 
respiratory disability is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including bronchiectasis and malignant tumors, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran asserts that since service he has experienced 
chronic respiratory problems for which he is entitled to 
service connection.  Generally, he asserts that every time he 
gets a cold, the cold settles in his chest, and he develops 
acute bronchitis.  He asserts, by extension, that his history 
of acute bronchitis infections ultimately led to his 
development of COPD and lung cancer.  Alternatively, he 
asserts that his bronchitis and COPD are caused or aggravated 
by his service-connected sinusitis and rhinitis disabilities, 
entitling him to service connection for those disabilities on 
a secondary basis.

The Veteran's service treatment records demonstrate that he 
was treated for respiratory infections on numerous occasions.  
In January 1954, he was hospitalized for three days for 
primary atypical pneumonia.  X-ray examination of the chest 
in December 1955 revealed increased bronchovascular markings 
in both hilar regions, but no evidence of active parenchymal 
disease.  In March 1957, he was hospitalized for seven days 
for acute bronchitis.  On examination in June 1957, the 
Veteran did not complain of shortness of breath, pain or 
pressure in the chest, or chronic cough.  Physical 
examination revealed no apparent abnormalities of the lungs 
or chest.  In October 1957, the Veteran was again assessed 
with pneumonitis.  On examination in May 1963, prior to 
separation from service, the Veteran denied experiencing 
shortness of breath.  He did, however, indicate he had pain 
or pressure in the chest and chronic cough.  The physician's 
comments indicate that there was no chronic cough but 
occasional hemoptysis and occasional pain in the chest when 
he coughed.  The clinical evaluation of the lungs and chest 
was normal, and the lungs were clear.  

In February 2004 and March 2009 testimony before the Board, 
the Veteran stated that following his separation from service 
he continued to experience trouble with his lungs.  He stated 
that each year he was treated by a private physician for 
respiratory infections diagnosed as bronchitis, but the 
records associated with such treatment were no longer 
available, as the treating physician was deceased.  
Accordingly, the first available post-service clinical 
records demonstrating treatment for bronchitis or other 
respiratory infections of record is dated in August 1966, 
approximately 3 years after the Veteran's separation from 
service, when the Veteran was hospitalized by VA for 
treatment of an "upper respiratory infection."  The next 
record of treatment pertaining to respiratory complaints is 
not dated until January 1972, when the Veteran sought VA 
treatment for respiratory complaints that were felt possibly 
to be pneumonia.  In May 1972, the Veteran was hospitalized 
for mild acute bronchitis.  Subsequent clinical records dated 
to March 2009 show that the Veteran has been treated for 
acute bronchitis on average of at least twice per year, and 
has been hospitalized for treatment of bronchitis numerous 
times.

The Veteran was first assessed with COPD in May 1982, when he 
was hospitalized for treatment of increasing shortness of 
breath and chest pain.  The Veteran at that time reported 
increasing difficulty with breathing and a productive cough 
since he had been diagnosed with pneumonia in October 1981.  
His history was considered to be significant for heavy 
tobacco use, ending in 1972.  Pulmonary function testing and 
X-ray examination of the chest revealed findings consistent 
with COPD.  Subsequent clinical records dated to March 2009 
show continued management of COPD.  At no time did any 
treating physician relate the Veteran's COPD to his active 
service, including to his in-service history of acute 
bronchitis, or to his service-connected sinusitis and 
allergic rhinitis.

It was initially suspected that the Veteran had lung cancer 
in September 2004, after a routine chest X-ray revealed a 
nodular density in the right upper lobe of the lung.  
Bronchial washing in January 2005 resulted in a diagnosis 
squamous cell carcinoma.  Subsequent clinical records dated 
to March 2009 show that the Veteran has successfully 
undergone chemotherapy and radiation, and that he is 
currently free of malignancy.  At no time did any treating 
physician relate the Veteran's lung cancer to his active 
service, including to his in-service history of acute 
bronchitis, or to his service-connected sinusitis and 
allergic rhinitis.

The Veteran underwent VA examination in May 2000 and in June 
2005.  On examination in May 2000, the examiner determined 
that there was no evidence demonstrating that the Veteran's 
COPD was caused or aggravated by his service-connected 
sinusitis or rhinitis, but did not offer an opinion as to 
whether the COPD was directly related to service.

On examination in June 2005, the examiner noted the Veteran's 
in-service history of treatment for acute bronchitis, but 
determined that because the Veteran did not have acute 
bronchitis or any other detectable respiratory abnormalities 
at the time of examination prior to separation from service, 
and there was no record of treatment for bronchitis for 
approximately 8 years after his separation from service, the 
Veteran did not have chronic respiratory infections related 
to service.  For similar reasons, the Veteran's COPD and lung 
cancer were less likely than not related to service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service, including the Veteran's service-
connected sinusitis and rhinitis, and his COPD or lung 
cancer.  Rather, the evidence of record only weighs against 
such a finding.  Although a VA opinion specifically 
addressing whether his service-connected sinusitis and 
rhinitis caused or aggravated his lung cancer has not been 
obtained, the Board concludes that such an opinion is not 
necessary, as no competent evidence suggests that there is a 
medical relationship between those disorders.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, service connection 
for COPD and lung cancer is not warranted.

The Board has considered the Veteran's statements attributing 
his COPD and lung cancer to service, including to his 
service-connected sinusitis and rhinitis.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, a respiratory 
disorder or a disorder of the lungs, as contrasted with 
symptoms of breathing or lung difficulties, is not subject to 
lay diagnosis.  The Veteran can report having shortness of 
breath or difficulty breathing.  However, those are 
subjective symptoms and not readily identifiable the way that 
varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
respiratory disorders.  The Veteran does not have the medical 
expertise to discern the nature of any current respiratory 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been told of a diagnosis of a respiratory 
disorder, but, as noted, he is not competent to provide a 
medical opinion regarding the etiology.  While the Veteran 
purports that his in-service respiratory problems led to his 
development of COPD and lung cancer, and alternatively that 
his service-connected sinusitis and rhinitis caused or 
aggravated the COPD and lung cancer, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection. Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board, however, concludes that service connection for 
recurrent acute bronchitis is warranted.  While the June 2005 
VA examiner determined that there was no continuity of 
respiratory infections (acute bronchitis), the Board finds 
that opinion is entitled to only limited probative value, as 
in so determining, the examiner did not take into 
consideration the Veteran's reported history of difficulty 
with recurrent bronchitis infections in the years immediately 
following his separation from service.  The Veteran's 
continued difficulty with bronchitis infections after his 
separation from service suggests that the respiratory 
problems that first manifested in service were chronic, 
rather than acute.  Although no clinical evidence from the 
years immediately following his separation from service is 
available to corroborate his contentions, the Veteran is 
competent to report having been told of a diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Given that VA records dated since 1972 demonstrate frequent 
treatment for acute bronchitis, the Board finds that the 
Veteran's testimony regarding having been treated for 
recurrent bronchitis in the years following his separation 
from service, in addition to being competent, is credible.  
As the evidence demonstrates that the Veteran developed a 
chronic respiratory disorder (recurrent acute bronchitis) in 
service, a formal positive nexus opinion is not required, and 
service connection for recurrent acute bronchitis is 
warranted.  Groves v. Peake, 524 F.3d 1306 (May 2008) (when a 
chronic disease is identified in service and at any time 
after service, service connection will be granted without the 
need for nexus evidence); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for a respiratory disorder 
is reopened.

Service connection for recurrent acute bronchitis is granted.

Service connection for COPD and lung cancer is denied.



			
              Harvey P. Roberts                                           
Marjorie A. Auer
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Steven D. Reiss
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


